DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8, 19 and 22 are objected to because of the following informalities: 
Regarding claim 8, in line 2, replace “obtainable” with --obtained-- since “obtainable” indicating whether the values may or may not be obtained by pre-defined rule and it is not a positive limitation.
Regarding claim 19, in line 2, replace “the specification, or the formula depends on a bit in the DCI message” with --a specification, or a formula depends on a bit in a DCI message--.
Regarding claim 22, in line 4, replace “the first signaling” with --a first signaling--.
Appropriate correction is required.
Drawings
Figures 1A, 1B, 1C, and 1D should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3, 22-23, 25, 27, 29, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin (US 2019/0349115 A1).
Regarding claims 1, 23, 25, 27, 29, and 30, Lin discloses a method in a wireless device and/or a network node (Figs. 2 and 3) adapted for operation in a communication network, the method comprising: 
obtaining a pre-defined rule (123rd paragraph, TBS 2 = (N/M) * TBS1.  This formula is used by the terminal device and the network device for determination of TBS, illustrated in Figs. 2 and 3.  Therefore, the terminal device must receive this method for calculating TBS from the network device) for computing a default transmission data block size (123rd paragraph, TBS 2 is determined) on the basis of one or more input parameters selected from: a number of allocated physical resource blocks (97th paragraph, M PRBs), a number of allocated time-domain symbols (87th paragraph, time domain REs, each RE may be a OFDM symbol), an effective number of resource elements per physical resource block and/or symbol, a number of spatial layers (111th paragraph, number of layers), a modulation order, and a code rate.

Regarding claim 2, Lin discloses that wherein said obtaining includes receiving second signaling indicative of the pre-defined rule and/or at least one of its input parameters (16th and 82nd paragraphs, the preset resource parameter is a resource parameter agreed between the network device and terminal device in advance.  In other words, the terminal device must obtain this preset resource parameter from the network device).

Regarding claim 3, Lin discloses that wherein the pre-defined rule follows by a pre-agreed specification of the communication network in which the wireless device is adapted to operate rule (123rd paragraph, TBS 2 = (N/M) * TBS1.  This formula is used in the terminal device and the network device for determination of TBS, illustrated in Figs. 2 and 3.  Therefore, the terminal device must receive this method for calculating TBS from the network device).

Regarding claim 22, Lin discloses receiving downlink data from a node of the communication network while applying a transmission data block size in accordance with the first signaling (Fig. 4, block 340).

Allowable Subject Matter
Claims 4-21 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Sun et al (US 2015/0341956 A1) discloses transport block transmission and blind reception.
Lee et al (US 2019/0364585 A1) discloses TBS determination.
Xiao et al (US 2012/0008574 A1) discloses determining TBS based on PRBs.
Ge et al (US 2019/0059020 A1) discloses determining TBS based on MCS, PRB, and symbols.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472